Exhibit 10.24

UnitedHealth Group
Director Compensation Summary
Our compensation and benefit program is designed to compensate our non-employee
directors fairly for work required for a company of our size and scope, and
align their interests with the long-term interests of our shareholders. Director
compensation reflects our desire to attract, retain and use the expertise of
highly qualified people serving on the Company’s Board of Directors. The
Compensation and Human Resources Committee reviews the compensation level of our
non-employee directors on an annual basis and makes recommendations to the Board
of Directors.
The Company uses annual retainers, equity-based compensation, expense
reimbursement and other forms of compensation, as appropriate, to attract and
retain non-employee directors.
Cash Compensation
Non-employee directors receive an annual cash retainer of $125,000. We pay an
additional annual cash retainer of $300,000 to the Chair of the Board, an
additional annual cash retainer of $25,000 to the Chair of the Audit Committee,
an additional annual cash retainer of $20,000 to the Chair of the Compensation
and Human Resources Committee, and additional annual cash retainers of $15,000
to the Chair of the Nominating and Corporate Governance Committee and the Chair
of the Public Policy Strategies and Responsibility Committee.
Cash retainers are payable on a quarterly basis in arrears on the first business
day following the end of each fiscal quarter, and subject to pro-rata adjustment
if the director did not serve the entire quarter. Directors may elect to receive
common stock or deferred stock units (“DSUs”) in lieu of their cash compensation
or defer receipt of their cash compensation to a later date pursuant to the
Directors' Compensation Deferral Plan ("Director Deferral Plan").
Equity-Based Compensation
Non-employee directors receive annual grants of DSUs under the 2011 Stock
Incentive Plan, as amended, having an annual aggregate fair value of $175,000.
The grants are issued quarterly in arrears on the first business day following
the end of each fiscal quarter and prorated if the director did not serve the
entire quarter. The number of DSUs granted is determined by dividing $43,750
(the quarterly value of the annual equity award) by the closing stock price on
the grant date, rounded up to the nearest share.
The DSUs immediately vest upon grant, and non-employee directors who have not
met the stock ownership requirement are required to retain all DSUs granted
until completion of their service on the Board of Directors. Upon completion of
service, the DSUs convert into an equal number of shares of the Company’s common
stock. A director may defer receipt of the shares for up to ten years after
completion of service pursuant to the Director Deferral Plan. Non-employee
directors who have met their stock ownership requirement may elect to receive
common stock in lieu of DSUs and/or in-service distributions on pre-selected
dates.
If a director elects to convert his or her cash compensation into DSUs, such
conversion grants are made on the day the eligible cash compensation becomes
payable to the director and immediately vest upon grant. The director receives
the number of DSUs equal to the cash

Effective January 1, 2016



--------------------------------------------------------------------------------

Exhibit 10.24





compensation foregone, divided by the closing price of our common stock on the
date of grant, rounded up to the nearest share.
The Company pays dividend equivalents in the form of additional DSUs on all
outstanding DSUs. Dividend equivalents are paid at the same rate and at the same
time that dividends are paid to Company shareholders and are subject to the same
vesting conditions as the underlying grant.
Director Deferral Plan
Under the Director Deferral Plan, subject to compliance with applicable laws,
non-employee directors may elect annually to defer receipt of all or a
percentage of their compensation. Amounts deferred are credited to a bookkeeping
account maintained for each director participant that uses a collection of
unaffiliated mutual funds as measuring investments. Subject to certain
additional rules set forth in the Director Deferral Plan, a participating
director may elect to receive the distribution in one of the following ways:
•
a series of five or ten annual installments following the completion of his or
her service on the Board of Directors;

•
a delayed lump sum following either the fifth or tenth anniversary of the
completion of his or her service on the Board of Directors;

•
for cash deferrals, an immediate lump sum upon the completion of his or her
service on the Board of Directors; or

•
pre-selected amounts to be distributed on pre-selected dates while the director
remains a member of the Board of Directors.



The Director Deferral Plan does not provide for matching contributions by the
Company, but our Board of Directors may determine, in its discretion, to
supplement the accounts of participating directors with additional amounts.
Other Compensation
We reimburse directors for any out-of-pocket expenses incurred in connection
with service as a director. We also provide health care coverage to directors
but only if the director is not eligible for coverage under another group health
care benefit program. Health care coverage is provided generally on the same
terms and conditions as current employees. Upon retirement from the Board of
Directors, current directors may continue to obtain health care coverage under
benefit continuation coverage, and after the lapse of such coverage, under the
Company’s post-employment medical plan for up to a total of 96 months if they
are otherwise eligible.
The Company maintains a program through which it will match up to $15,000 of
charitable donations made by each director for each calendar year. The directors
do not receive any financial benefit from this program because the charitable
income tax deductions accrue solely to the Company. Donations under the program
may not be made to family trusts, partnerships or similar organizations.















Effective January 1, 2016

